Citation Nr: 9932052	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  98-07 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for multiple scars of 
the right leg, left thigh and both knees.

2.  Entitlement to service connection for basal cell 
carcinoma.

3.  Entitlement to service connection for postoperative total 
knee replacement, bilateral.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel

INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946. 

The current appeal arose from a February 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico.  The RO, in pertinent part, 
denied entitlement to service connection for basal cell 
carcinoma, and determined that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for multiple scars of the right leg, left 
thigh and both knees. 

In April 1998 the RO, in pertinent part, determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a bilateral 
knee disorder.

In July 1998 the RO issued a statement of the case referable 
to service connection for postoperative total knee 
replacement, bilateral.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  In a rating decision of October 1946 the RO denied 
service connection for preexisting scars of the right leg, 
left thigh and both knees when it issued an unappealed final 
decision in October 1946.

2.  The evidence submitted since October 1946 rating decision 
does not bear directly or substantially upon the issue at 
hand, is either cumulative or redundant, and by itself or in 
connection with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The claim for service connection for postoperative total 
knee replacement, bilateral is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

4.  The appellant's claim of entitlement to service 
connection for basal cell carcinoma is supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since the final October 1946 rating 
decision wherein the RO denied the claim of entitlement to 
service connection for preexisting scars of the right leg, 
left thigh and both knees is not new and material, and the 
veteran's claim for that benefit has not been reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105 (West 1991);  38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (1999).

2.  The claim for service connection for postoperative total 
knee replacement, bilateral is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

3.  The claim of entitlement to service connection for basal 
cell carcinoma is well grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records including entrance and 
separation examinations are silent for basal cell carcinoma 
or bilateral knee disability.  

A report of a separation examination in February 1946 
revealed normal pertinent clinical evaluations.  Summary of 
defects and pertinent history was nonrevealing for basal cell 
carcinoma or bilateral knee disability.  The entrance 
examination revealed multiple scars in the areas of the right 
leg, left thigh and both knees.  The service medical records 
and examination for separation from active duty are silent 
for any findings regarding the preexisting scars of the right 
leg, left thigh and both knees.

In October 1946 the RO denied service connection for 
preexisting scars of the right leg, left thigh and both knees 
as there was no permanent increase in severity demonstrated 
during active service or at discharge.  The veteran was 
notified of the decision but did not file a timely appeal 
therefrom.

The subsequently dated postservice private and VA medical 
records dating between 1949 and 1997 including reports of VA 
orthopedic examinations in June 1949, August 1950 and April 
1955 are silent for basal cell carcinoma or bilateral knee 
disabilities until the 1990's.  In December 1990, the veteran 
underwent bilateral knee replacements.  In 1997, he was 
treated for recurrent basal cell carcinoma.  The added 
records were silent for scars of the right leg, left thigh 
and both knees noted on the veteran's service entrance 
examination.

A November 1997 VA general medical examination report shows 
it was noted as history that the veteran had had arthritis of 
the knees for many years and in 1990 had undergone bilateral 
knee replacements.  Diagnosis was status post total knee 
replacement bilateral with further surgery on the right knee 
following a traumatic injury.

A November 1997 VA skin examination report shows it was noted 
that the veteran's claims file was reviewed by the examiner.  
It was noted as history that the veteran served in the Navy 
from 1943 to 1946, and was stationed in the South Pacific.  
About four years prior to examination he developed many 
scaly, rough spots on the face and dorsum of the hands and 
received treatment at the Dermatology Clinic with cryotherapy 
and liquid nitrogen.  The lesions disappeared.  

Approximately one year prior to the examination he developed 
a lesion on the vertex of the skull which was diagnosed as 
basal cell carcinoma and surgically removed.  Shortly 
thereafter, he developed a new growth on the bridge of the 
nose which was biopsied and shown to be basal cell carcinoma.  

Following objective examination the examiner commented it was 
well known that basal cell carcinoma was related to sun 
exposure, although the amount of exposure was usually a long 
period of time.  It was usually the lifelong exposure that 
tended to predispose one to the formation of skin cancer.  It 
was not just one sunburn or a few sunburns, it was the 
accumulation of photo damage that tended to change the 
"DNA" and promote the formation of skin cancer.  The 
examiner further stated whether the exposure while in the 
service predisposed him is likely, although it was not the 
only sun exposure he had had, since he was in the service 
only for three years out of his 72 years of life.  

In private medical statements dated in March 1998 L.A.H., 
M.D., noted that in May 1997 the veteran began to have more 
difficulty with his right knee replacement.  He noted that 
the veteran's two knee replacements can be directly related 
to his service injury.  


Criteria

A decision of the RO became final and was not subject to 
revision on the same factual basis unless an application for 
review on appeal was filed within one year of the notice of 
decision.  Vet. Reg. No.2(a), Pt. II, Par. III, and 
Department of Veterans Affairs Reg. 1008 (effective January 
25, 1936 to December 31, 1957).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

To justify a reopening of a claim on the basis of new and 
material evidence, there must be a reasonable possibility 
that the new evidence, when viewed in context of all the 
evidence, both old and new, would change the outcome.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

The evidence is "new" when it is not cumulative of evidence 
of record, and is not "material" when it could not possibly 
change the outcome of the case.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991).

"Material" evidence is evidence which is relevant to and 
probative of the issue at hand and, which, furthermore, when 
reviewed in context of all the evidence of record, both old 
and new, would change the outcome of the case.  Smith v. 
Derwinski, 1 Vet. App. 171 (1992).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In the Evans case, the United States Court of Appeals for 
Veterans Claims (Court) expounded upon the "two-step 
analysis" which must be conducted under 38 U.S.C.A. § 5108.  

First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Second, if the evidence is new and material the Board must 
reopen the claim and review all of the evidence of record to 
determine the outcome of the claim on the merits.

The first step involves three questions: 

(1) Is the newly presented evidence "new" (not of record at 
the time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record)? 

(2) Is it "probative" of the issue at hand? 

(3) If it is new and probative, then, in light of all the 
evidence of record, is there a reasonable possibility that 
the outcome of the claim on the merits would be changed?

However, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that the Court impermissibly ignored 
the definition of "material evidence" adopted by the 
Department in 38 C.F.R. § 3.156 and without sufficient 
justification or explanation, rewrote the regulation to 
require, with respect to newly submitted evidence, that 
"there must be a reasonable possibility that new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome.  See, Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

The Federal Circuit held invalid the Colvin test for 
materiality as it was more restrictive than 38 C.F.R. § 
3.156(a).

In Elkins v. West, 12 Vet. App 209 (1999) the Court 
essentially held that the recent decision of the Federal 
Circuit in Hodge required the replacement of the two-step 
test in Manio with a three step test.  

Under the Elkins test, the Secretary must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening, the Secretary 
must determine whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.

Service connection may be established for disability 
resulting from personal injury suffered or a disease 
contracted in the line of duty, or for aggravation of 
preexisting injuries suffered or disease contracted in line 
of duty.  38 U.S.C.A. § 1110 (West 1991). 

If the disability is arthritis or a malignant tumor and 
manifested to a compensable degree within one year following 
separation from active duty, service connection may be 
granted.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(1999). Temporary flare-ups will not be considered to be an 
increase in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991).  

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b). The determination whether a preexisting 
disability was aggravated by service is a question of fact.  
Doran v. Brown, 6 Vet. App. 283, 286 (1994).

VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the new and material evidence needed to 
complete his claim.  Graves v. Brown, 8 Vet. App. 522, 525 
(1995).

This obligation depends upon the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).

The RO has fulfilled its obligation under section 5103(a) in 
its rating decision, and statement of the case in which it 
informed the veteran of the reasons his claim had been 
denied.  Also, by this decision, the Board informs the 
veteran of the type of new and material evidence needed to 
reopen his claim.  Unlike Graves, the veteran in this case 
has not put VA on notice of the existence of specific 
evidence that may be both new and material, and sufficient to 
reopen his claim for service connection.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


I.  Whether new and material evidence has 
been submitted to reopen a claim for 
service connection for multiple scars of 
the right leg, left thigh and both knees.

Analysis

The veteran seeks to reopen his claim for service connection 
for multiple scars of the right leg, left thigh and both 
knees which the RO denied when it issued an unappealed rating 
decision in October 1946.  When a claim is finally denied by 
the RO, the claim may not thereafter be reopened and allowed, 
unless new and material evidence has been presented.  Vet. 
Reg. No.2(a), Pt. II, Par. III, and Department of Veterans 
Affairs Reg. 1008.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.

Review of the RO's findings in October 1946 shows, in 
essence, that it found that the preexisting scars of the 
right leg, left thigh and both knees as noted on the 
veteran's entrance examination were not shown to have 
undergone permanent increase in severity either during active 
service or at discharge from the service. 

In the case at hand, the Board finds that new and material 
evidence has not been submitted to warrant reopening of the 
veteran's claim for service connection for scars of the right 
leg, left thigh and both knees.  The specified basis of the 
RO's October 1946 denial is not changed materially by the 
additional medical evidence.  Specifically, the Board notes 
that the added evidence generally fails to refer to any 
pertinent multiple scars in the area of right leg, left thigh 
and both knees for which the veteran seeks to reopen a claim 
of service connection.  Rather, the evidence refers to 
disabilities other than scars of the right leg, left thigh 
and both knees.  The evidence submitted lacks competent 
medical evidence demonstrating an increase in underlying 
preexisting scars in the area of right leg, left thigh and 
both knees during active duty. 

Moreover, the Board notes that any evidence noted in the 
medical record which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by the examiner, does not constitute "competent 
medical evidence" satisfying the Grottveit v. Brown, 5 Vet. 
App. 91 (1993) requirement.  

Such evidence cannot enjoy the presumption of truthfulness 
accorded by Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
and Justus v. Principi, 3 Vet. App. 510, 512 (1992) as to 
determination of whether there is new and material evidence 
for the purpose of reopening a claim because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).






It is also significant to note that the veteran's own opinion 
as to any pathological advancement of the preexisting scars 
in the area of right leg, left thigh and both knees during 
active service is of minimal probative value as he is not 
shown to have the medical credentials requisite to offer a 
competent medical opinion as to this matter.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Clearly, for the foregoing reasons the Board notes that the 
added evidence is not both new and material as it does not 
bear directly and substantially on the specific matters under 
consideration, is cumulative or redundant, and by itself or 
in combination with the other evidence, is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  

As the Board noted earlier, the Court recently announced a 
three step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim, and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record and lastly, if the claim 
is well grounded, VA must proceed to evaluate the merits of 
the claim, but only after ensuring that the duty to assist 
has been fulfilled.  Winters v. West, 12 Vet. App 203 (1999); 
Elkins v. West, 12 Vet. App 209 (1999). 

Accordingly, in view of the fact that new and material 
evidence has not been submitted to reopen the veteran's claim 
for entitlement to service connection for multiple scars of 
the right leg, left thigh, and both knees, the first element 
has not been met.  No further analysis of the application to 
reopen the claim is appropriate.  Butler v. Brown, 9 Vet. 
App. at 171 (1996).


II.  Service connection for postoperative 
total knee replacement, bilateral.  

Analysis

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995). 

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist him in any 
further development of the claim.  38 U.S.C.A. § 5107(a); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a) (1999).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993), 
requirement.  Such evidence cannot enjoy the presumption of 
truthfulness recorded by Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995) (as to the determination of well- groundedness), 
and Justus v. Principi, 3 Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and material evidence 
for purposes of reopening a claim), because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.

Following a comprehensive review of the record, the Board 
notes that bilateral knee disabilities reflective of 
arthritis with bilateral knee replacements were not present 
during active duty or at separation from active service.  The 
clinical evaluation of the knees at service separation 
examination in February 1946 was silent for any pertinent 
abnormality.  The first manifestations of bilateral knee 
disability reflective of arthritis with bilateral knee 
replacement date from the 1990's, many years following 
separation from active duty and there is no competent medical 
evidence of a nexus between the postservice bilateral knee 
replacements and the veteran's remote period of active duty.  
See Caluza v. Brown, 7 Vet. App. 498 (1995).

Clearly, the private physician's statement in March 1998 that 
the veteran's bilateral knee replacements can be directly 
related to his service injury is based upon the history as 
given to him by the veteran.  There is no indication that he 
reviewed the veteran's claims file nor did he offer any 
supporting clinical data.  


The Board notes that this type of medical evidence may not be 
probative of the issue of service connection, since it is a 
general conclusion based on history furnished by the 
appellant and unsupported by clinical evidence.  Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993). 

While the veteran presently maintains that he has bilateral 
knee replacements due to knee disabilities associated with 
injuries in active duty, the Board notes the Court has held 
that a lay person is competent to testify as to facts within 
his own observation and recollection, such as visible 
symptoms, but is not competent to provide probative evidence 
as to matters requiring expertise derived from specialized 
medical education, training or experience, such as matters 
relating to a diagnosis or medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As competent medical evidence of postoperative total knee 
replacement, bilateral with a nexus to the veteran's 
recognized active service has not been presented, the 
veteran's claim is not well grounded.  If the claim is not 
well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  Accordingly, the claim for entitlement to service 
connection for a cervical spine disorder is denied.  
Edenfield v. Brown, 6 Vet. App. 432 (1994).

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997); Epps v. Brown, 126 F.3d 1464 
(Fed.Cir. 1997).

As the veteran's claim of entitlement to service connection 
for postoperative bilateral knee replacement is not well 
grounded, the doctrine of reasonable doubt has no application 
to his claim.


III.  Service connection for basal cell carcinoma.  

Analysis

The Board notes that the provisions of C.F.R. § 3.303(d) 
(1999) provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  

In this case the veteran argues the he developed basal cell 
carcinoma as a result of sun exposure while serving in the 
South Pacific during active duty.  The medical records are 
silent for any pertinent findings of basal cell carcinoma 
until the 1990's.  However, on a VA skin examination in 
November 1997, the examiner's comments suggested a plausible 
nexus between the veteran's basal cell carcinoma and the 
veteran's exposure to the sun during active duty.

Accordingly, the Board finds that the veteran's claim of 
entitlement to service connection for basal cell carcinoma is 
plausible and capable of substantiation, and is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  

VA, therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claim.  In this regard, 
the Board notes that additional development of the record is 
required and is addressed in the remand portion of the 
decision.


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
multiple scars of the right leg, left thigh and both knees, 
the appeal is denied. 

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for postoperative total 
knee replacement, bilateral, the appeal is denied.

The claim of entitlement to service connection for basal cell 
carcinoma is well grounded, to this extent the appeal is 
granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Following a preliminary review of the record, the Board notes 
that additional development of the record is needed in order 
to supplement the record with sufficient medical evidence in 
order for the Board to render a legal determination on the 
issue of entitlement to service connection for basal cell 
carcinoma.  The Board's medical conclusions must be supported 
by medical authority or evidence of record and not simply the 
Board's own unsubstantiated opinions.  38 U.S.C.A. § 
7104(d)(1) (West 1991); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Specifically, the Board notes that the RO should arrange for 
the VA physician who conducted the skin examination in 
November 1997 to supplement his comments by providing an 
adequate opinion as to whether it is as least as likely as 
not that the veteran developed a predisposition to the 
development basal cell carcinoma due to his sun exposure in 
the South Pacific during active duty, without resort to 
speculation.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999), and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for 
further development as follows:

1.  The RO should also afford the veteran 
an opportunity to submit any additional 
argument and evidence in support of his 
claim.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

2.  The RO should refer the claims file 
for review to the VA physician who 
conducted the skin examination in 
November 1997.  The examiner should be 
requested to supplement his comments by 
providing an adequate opinion as to 
whether it is as least as likely as not 
that the veteran developed a 
predisposition to the development of 
basal cell carcinoma due to his in-
service sun exposure in the South Pacific 
without resort to speculation.  If such 
an opinion may only be based upon 
speculation, the examiner should so 
state.  A comprehensive rationale should 
be provided for any expressed opinion.  
(If the examiner in November 1997 is 
otherwise unavailable, the RO should 
arrange for a specialist in dermatology 
or other available appropriate specialist 
to review the veteran's claims file and 
respond to the requested opinion.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior to 
rendering an opinion.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested opinion(s) and any further 
examination conducted to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for basal cell 
carcinoma.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.   Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

